The Court,
(nem. con.) at the prayer of Mr. Taylor and Mr. Mason, for the plaintiff, instructed the jury, that if they should be satisfied by the evidence, that the defendant knowingly and without necessity, or any reasonable commercial purpose, anchored his vessel within the limits of the plaintiff’s fishery, so as to interrupt the same ; or that the defendant, after he had anchored within the limits of the plaintiff’s fishery as aforesaid, knowingly, and without necessity, or any reasonable commercial purpose, remained within the .same, so as to interrupt the fishery, then the plaintiff is entitled to recover.